Case 6:20-cv-01973-CEM-DCI Document 2 Filed 10/23/20 Page 1 of 1 PagelD 8

JS 44 (Rev. 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

CHRISTIAN ESPINOSA SIERRA

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

The Law Office of Matthew Birk, LLC, 309 NE ‘st St.,

Gainesville, FL 32601 (352) 244-2069

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
ATLANTIC HOUSING PARTNERS, LLLP

Seminole County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: | INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[-]1 U.S. Government [x]3_ Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C] 1 C] 1 Incorporated or Principal Place C] 4 [4

C 2 U.S. Government
Defendant

LE] 4 Diversity

of Business In This State

Citizen of Another State C] 2 C 2 Incorporated and Principal Place CO 5 C 5

(Indicate Citizenship of Parties in Item II) of Business In Another State

IV. NATURE OF SUIT (Place an “X” in One Box Only)

Citizen or Subject of a C 3 C] 3 Foreign Nation C] 6 [Jo
Foreign Country

 

Click here for: Nature of Suit Code Descriptions.
ane =

   

 

| : CONT RACT :

 

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment}

151 Medicare Act
4 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

[| 153 Recovery of Overpayment

 

320 Assault, Libel &
Slander

340 Marine
345 Marine Product

  
   
  

   
 

 

Liability {] 367 Health Care/

Liability PERSONAL PROPERTY LABOR

330 Federal Employers’
Liability [_] 368 Asbestos Personal

 

TORTS FORFEITURE/PENALTY BANKRUPTCY
PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))

 
   
     

400 State Reapportionment
410 Antitrust

430 Banks and Banking

450 Commerce

835 Patent - Abbreviated 460 Deportation

Injury Product New Drug Application 470 Racketeer Influenced and
Liability 840 Trademark Corrupt Organizations
880 Defend Trade Secrets | 480 Consumer Credit

Pharmaceutical
Personal Injury
Product Liability

  

820 Copyrights
830 Patent

 

 

     

 

 

    

 

 

 

of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
[| 190 Other Contract Product Liability | 380 Other Personal | 720 Labor/Management SOCIAL SECURITY _| Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) Ms 490 Cable/Sat TV
196 Franchise Injury CL] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability x|751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY _([__ CIVIL. RIGHTS [PRISONER PETITIONS | _|790 Other Labor Litigation  {[_] 865 RSI (405(g)) | 891 Agricultural Acts
| _}210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_]791 Employee Retirement 893 Environmental Matters
[_]220 Foreclosure 441 Voting |_| 463 Alien Detainee Income Security Act | FEDERAL TAX SUITS |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment |_| 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations Hl 530 General | 871 IRS—Third Party 899 Administrative Procedure
{_]290 Ail Other Real Property 445 Amer. w/Disabilities -[- | 535 Death Penalty TTT IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original C] Removed from Cl 3. Remanded from Cc] 4 Reinstated or Cl 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

FMLA

Brief description of cause:
Wrongful termination

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

(_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

UNDER RULE 23, F.R.CVv.P. JURY DEMAND: [lyes [[JNo

VII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE DOCKET NUMBER

 

DATE
10/21/2020
FOR OFFICE USE ONLY

RECEIPT #

SIGNATURE TA t wed #

AMOUNT

 

APPLYING IFP JUDGE MAG. JUDGE
